FILED
                                                 United States Court of Appeals
                                                         Tenth Circuit

                                                       August 20, 2010
                 UNITED STATES COURT OF APPEALS
                                              Elisabeth A. Shumaker
                                                        Clerk of Court
                             TENTH CIRCUIT


KENT NORMAN, a/k/a ROBERT
KETCHUM, a/k/a ROBERT H.
KETCHUM, a/k/a R.H. KETCHUM,
a/k/a BOB KETCHUM, a/k/a KENT
C. NORMAN, a/k/a KENT CHARLES
NORMAN,                                          No. 10-1192
                                       (D.C. No. 1:10-CV-00901-ZLW)
     Plaintiff-Appellant,                         (D. Colo.)

v.

SOCIAL SECURITY
ADMINISTRATION,

     Defendant-Appellee.


KENT NORMAN, a/k/a Robert
Ketchum, a/k/a Robert H. Ketchum,
a/k/a R.H. Ketchum, a/k/a Bob
Ketchum, a/k/a Kent C. Norman, a/k/a
Kent Charles Norman,
                                                 No. 10-1196
     Plaintiff-Appellant,              (D.C. No. 1:10-CV-00883-ZLW)
                                                  (D. Colo.)
v.

BILL RITTER, Governor of Colorado;
ATTORNEY GENERAL OF
COLORADO; COUNTY OF
PUEBLO; CITY OF PUEBLO;
MINNEQUA MEDI CENTER,

     Defendants-Appellees.
                           ORDER AND JUDGMENT *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.


      Plaintiff-Appellant Kent Norman, appearing pro se, appeals from the

district court’s dismissal of his two complaints. Based on Mr. Norman’s failure

to abide by the filing requirements to which he was subject, the district court

dismissed the cases without prejudice. We deny Mr. Norman’s motions for leave

to proceed in forma pauperis (“IFP”) and dismiss the appeals. 1

                                 BACKGROUND

      In response to Mr. Norman’s “flurry” of frivolous, abusive, and repetitive

pro se complaints from 1989–91, the district court issued an order instructing him

not to file any more complaints “without the representation of any attorney


*
      This Order and Judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.

      After examining the briefs and the appellate record, this three-judge panel
determined unanimously that oral argument would not be of material assistance in
the determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument.
1
      This court, on its own motion, has consolidated these appeals for
disposition. Because Mr. Norman proceeded pro se in the district court and on
appeal, we give his filings a liberal construction, but we do not act as his
advocate, and his pro se status does not relieve him of the obligation of
complying with procedural rules. See Garrett v. Selby Connor Maddux & Janer,
425 F.3d 836, 840 (10th Cir. 2005).

                                         -2-
licensed to practice in the State of Colorado and admitted to practice in th[e

district] court, unless [he] first ha[d] obtained leave of the court to proceed pro se

in accordance with specific procedures.” Ketchum v. Cruz, 775 F. Supp. 1399,

1404 (D. Colo. 1991). Mr. Norman appealed this order, and we affirmed this

filing restriction on appeal. See Ketchum v. Cruz, 961 F.2d 916, 921 (10th Cir.

1992).

         However, Mr. Norman failed to comply with this filing restriction with

respect to the two cases currently at issue. Consequently, the district court

dismissed both actions for his failure to comply with its prior order. Mr. Norman

now appeals the dismissal of his complaints and seeks IFP status.

                                    DISCUSSION

         Because Mr. Norman’s filings before the district court failed to comply

with the district court’s filing-restriction order, we conclude the district court

properly dismissed Mr. Norman’s current civil actions. “[T]he right of access to

the courts is neither absolute nor unconditional and there is no constitutional right

of access to the courts to prosecute an action that is frivolous or malicious.”

Sieverding v. Colo. Bar Ass’n, 469 F.3d 1340, 1343 (10th Cir. 2006) (alternation

in original) (internal quotation marks omitted). Thus, when a litigant repeatedly

abuses the judicial process, the district court possesses the inherent power to

impose filing restrictions necessary to aid its jurisdiction, as it did in these cases.

Id. “This court approves restrictions placed on litigants with a documented

                                          -3-
lengthy history of vexatious, abusive actions, so long as the court publishes

guidelines about what the plaintiff must do to obtain court permission to file an

action, and the plaintiff is given notice and an opportunity to respond to the

restrictive order.” Werner v. Utah, 32 F.3d 1446, 1448 (10th Cir. 1994) (per

curiam).

      Here, we need not reach the merits of Mr. Norman’s arguments because the

district court’s filing restrictions barred him from bringing these actions. Mr.

Norman makes no argument as to why the filing restriction in fact does not bar

his complaints. Rather, his briefs on appeal focus on the merits of his claims.

Because he does not dispute this independent basis for the district court’s

decision, his appeal is frivolous, and there is no reason to reverse the district

court. See Cedrins v. U.S.C.I.S., No. 10-2048, 2010 WL 2511543, at *1–2 (10th

Cir. June 23, 2010) (dismissing an appeal as frivolous when an IFP litigant

ignored the district court’s filing restrictions); Greenlee v. U.S. Postal Serv., 351

F. App’x 263, 265 (10th Cir. 2009) (same).

                                   CONCLUSION

      The judgments of the district court are AFFIRMED. We DISMISS the

appeals and DENY Mr. Norman’s motions to proceed IFP on appeal for lack of a

“reasoned, nonfrivolous argument on the law and facts in support of the issues




                                          -4-
raised in the action.” Lister v. Dep’t of the Treasury, 408 F.3d 1309, 1312 (10th

Cir. 2005).

                                      ENTERED FOR THE COURT


                                              Jerome A. Holmes
                                              Circuit Judge




                                        -5-